1
2
3
                                                                   JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSE JOAQUIN LOPEZ,                        Case No. 2:19-cv-02302-AB-KES
12                 Plaintiff,
13          v.                                            JUDGMENT
14    LOS ANGELES COUNTY
15    SHERIFF’S DEPT., et al.,
16                 Defendants.
17
18
19         Pursuant to the Court’s Order Dismissing Action Without Prejudice for
20   Failure to Prosecute, IT IS ADJUDGED that this action is dismissed without
21   prejudice for failure to prosecute.
22
23   DATED: 3/16/2020
24
25                                         ____________________________________
                                           ANDRE BIROTTE, JR.
26                                         UNITED STATES DISTRICT JUDGE
27
28
